     Case 3:20-cv-00271-MMD-WGC Document 36 Filed 05/20/20 Page 1 of 6


1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5

6     FAIR MAPS NEVADA, et al.,                         Case No. 3:20-cv-00271-MMD-WGC

7                                   Plaintiffs,                      ORDER
             v.
8

9     BARBARA CEGAVSKE, in her official
      capacity as Nevada Secretary of State, et
10    al.,

11                               Defendants.

12

13   I.     SUMMARY

14          The Court issues this order during the pandemic caused by the novel coronavirus

15   SARS-CoV-2 that emerged at the end of 2019 (“COVID-19”). Plaintiffs seek a mandatory

16   injunction to compel Defendants1 to modify certain statutory requirements governing

17   Plaintiffs’ submission of a ballot initiative to give them more time to submit the required

18   signatures and to modify the form and manner of signatures collected due to COVID-19

19   and responsive stay-at-home orders. (ECF No. 1.) Proposed Intervenor-Defendants

20   (“Proposed Intervenors”)2 seek intervention as a matter of right under Federal Rule of Civil

21   Procedure 24(a)(2), or alternatively permissive intervention under Rule 24(b). (ECF No.

22   15.) Plaintiffs oppose intervention. (ECF No. 32.) For the reasons discussed herein, the

23   Court will grant the motion to intervene (“Motion”).

24   ///

25
            1Defendants  consist of the Secretary of State (“Secretary”), and election officials
26
     for each county in Nevada in their official capacity. (ECF No. 1 at 1.)
27          2ProposedIntervenors are Rev. Leonard Jackson and Nevada Resort Association
28   PAC. (ECF No. 15 at 1.)
     Case 3:20-cv-00271-MMD-WGC Document 36 Filed 05/20/20 Page 2 of 6


1    II.    BACKGROUND

2           The following facts are adapted from the Complaint and the exhibits attached

3    thereto.

4           Plaintiff Fair Maps Nevada,3 a political action committee, has filed a petition for an

5    initiative to be placed on the November 2020 ballot to amend the Nevada State

6    Constitution—to set up an independent redistricting commission to draw Nevada’s

7    electoral maps (“the Initiative”). (ECF No. 1 at 2, 7.) Nevada’s Constitution requires the

8    Initiative be signed by a number of voters corresponding to a certain percentage of voters

9    in the last general election, which means this year, Plaintiffs must collect 97,000

10   signatures. (Id. at 8.) The Nevada Legislature has adopted statutory provisions prescribing

11   the deadline for submission of the Initiative, along with its signatures in support, and the

12   manner of collecting those signatures. See generally NRS §§ 295.026-.061. In gist, Fair

13   Maps must collect the 97,000 signatures total, from people in each Nevada county, by

14   June 24, 2020—which is a deadline set by NRS § 295.056(3), and 15 days after the

15   Nevada primary. (ECF No. 1 at 8.)

16          Fair Maps alleges that since it filed the Initiative petition in November 2019, Nevada

17   has changed due to government-mandated restrictive measures taken in response to

18   COVID-19. (Id. at 8-12.) These restrictive measures present serious challenges to

19   collecting in-person signatures in the prescribed timeline traditionally followed to qualify
20   the Initiative for the ballot. (Id. at 12.) For this reason, Fair Maps asked the Secretary to:

21   (1) extend the deadline for submission of the Initiative for verification for at least six weeks;

22   (2) allow them to circulate the Initiative via electronic means; and (3) collect signatures

23   electronically. (Id. at 14.) The Secretary declined, contending that NRS § 295.056(3) does

24   not let her extend the deadline, and that NRS § 295.0575(1) and (5) do not let her waive

25   the in-person requirements. (Id.; see also ECF No. 1-26.)

26

27
            3Individual
                     Plaintiffs Dr. Sondra Cosgrove and Robert MacDonald are registered
28   Nevada voters who support the Initiative while Plaintiff Douglas Goodman is a registered
     Nevada voter who intends to be a circulator of the Initiative. (ECF No. 1 at 3-4.)
                                                 2
     Case 3:20-cv-00271-MMD-WGC Document 36 Filed 05/20/20 Page 3 of 6


1           Plaintiffs then initiated this action, seeking a preliminary injunction to compel

2    Defendants to grant the relief Fair Maps requested of the Secretary. Plaintiffs assert claims

3    under the United States Constitution as well as the Nevada Constitution.

4    III.   DISCUSSION

5           The Court agrees with Proposed Intervenors that intervention is warranted as a

6    matter of right under Rule 24(a).

7           When evaluating motions to intervene as a matter of right, courts construe Rule 24

8    liberally in favor of potential intervenors, focusing on practical considerations rather than

9    technical distinctions. See Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 817 (9th

10   Cir. 2001). Nonetheless, an applicant for intervention bears the burden of showing that

11   he/she is entitled to intervene. See United States v. Alisal Water Corp., 370 F.3d 915, 919

12   (9th Cir. 2004).

13          Rule 24(a) permits anyone to intervene who “claims an interest relating to the

14   property or transaction that is the subject of the action, and is so situated that disposing

15   of the action may as a practical matter impair or impede the movant’s ability to protect [his]

16   interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P.

17   24(a)(2). A party seeking to intervene as a matter of right must meet four requirements:

18          (1) the applicant must timely move to intervene; (2) the applicant must have
            a significantly protectable interest relating to the property or transaction that
19          is the subject of the action; (3) the applicant must be situated such that the
            disposition of the action may impair or impede the party’s ability to protect
20          that interest; and (4) the applicant’s interest must not be adequately
            represented by existing parties.
21

22   Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 841 (9th Cir. 2011)

23   (citations omitted). There is no dispute that the Motion is timely. Accordingly, the Court will

24   address the three remaining factors.

25          A.     Factors Two and Three:               Significant Protectable Interest and
                   Impairment of That Interest
26

27          Generally, “[a]n applicant has a ‘significant protectable interest’ in an action if (1) it

28   asserts an interest that is protected under some law, and (2) there is a ‘relationship’

                                                    3
     Case 3:20-cv-00271-MMD-WGC Document 36 Filed 05/20/20 Page 4 of 6


1    between its legally protected interest and the plaintiff’s claims.” Cal. ex rel. Lockyer v.

2    United States, 450 F.3d 436, 441 (9th Cir. 2006) (quoting Donnelly v. Glickman, 159 F.3d

3    405, 409 (9th Cir. 1998)). However, “[t]he ‘interest’ test is not a bright-line rule.” Alisal, 370

4    F.3d at 919 (citations omitted).

5           Proposed Intervenors argue that Nevada’s ballot initiative scheme relies in part on

6    private parties to help enforce statutory requirements to qualify a ballot initiative. (ECF No.

7    15 at 3 (first citing NRS § 295.061(1) (authorizing legal challenge to the single subject

8    initiative requirement, except as otherwise provided for in subsection 3), and then citing §

9    295.061(2) (authorizing legal action to challenge the “legal sufficiency of a petition for

10   initiative”)).)4 They thus insist that they have a significant interest in protecting the integrity

11   of the process—by ensuring that signatures are timely submitted for verification and that

12   signatures were not fraudulently obtained—and Plaintiffs’ requested preliminary injunctive

13   relief will impair their interest. (Id. at 5-8.) They also argue that granting Plaintiffs relief as

14   to the extension of the submission deadline would impair their statutory right to challenge

15   the sufficiency of the Initiative. (Id. at 7.) Plaintiffs counter that Proposed Intervenors do

16   not have a statutory right to have such a challenge be resolved before issuance of the

17   ballot, and that Proposed Intervenors are motivated by an interest to frustrate Plaintiffs’

18   access to the ballot. (ECF No. 32 at 6-7.) While the latter may be true, Plaintiffs appear to

19   conflate the merits of their case with Proposed Intervenors’ articulated interests that may
20   be impaired. That is their interest in ensuring the integrity of the ballot initiative process

21   which they claim would be impaired if the Secretary is compelled to accept electronic

22   signatures or waive the in-person requirements

23          In sum, the Court agrees with Proposed Intervenors that they have satisfied the

24   second and third requirements for intervention as of right.

25   ///

26

27
            4NRS   § 295.061(3) provides that an amended description modified in compliance
28   with a court order as a result of the legal challenge authorized in subsection (1) may not
     be challenged.
                                                   4
     Case 3:20-cv-00271-MMD-WGC Document 36 Filed 05/20/20 Page 5 of 6


1           B.     Factor Four: Adequacy of Representation

2            Courts consider three factors when assessing whether a present party will

3    adequately represent the interests of an applicant for intervention:

4           (1) whether the interest of a present party is such that it will undoubtedly
            make all of a proposed intervenor’s arguments; (2) whether the present
5           party is capable and willing to make such arguments; and (3) whether a
            proposed intervenor would offer any necessary elements to the proceeding
6           that other parties would neglect.

7    Arakaki v. Cayetano, 324 F.3d 1078, 1086 (2003). Moreover, “[t]he burden of showing

8    inadequacy of representation is ‘minimal’ and satisfied if the applicant can demonstrate

9    that representation of its interests ‘may be’ inadequate.” Citizens for Balanced Use v.

10   Montana Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011) (quoting Arakaki, 324 F.3d

11   at 1086).

12          Proposed Intervenors have properly demonstrated that their interests and that of

13   Defendants’ diverge. (ECF No. 15 at 9.) They cite for example the fact that election officials

14   verify signatures by a statistical sampling method if a substantial number of signatures is

15   submitted to a particular county, suggesting that that private parties who oppose initiatives

16   like them would review every signature and otherwise review initiatives for other apparent

17   errors that may be overlooked by Defendants. (Id.) Plaintiffs argue that Proposed

18   Intervenors’ assert similar arguments in their proposed opposition brief as Defendants’

19   brief, which underscores the adequacy of Defendants’ representation of Proposed
20   Intervenors’ interest. (ECF No 32 at 9-10.) However, Proposed Intervenors’ brief presents

21   a threshold standing argument that is not clearly raised in Defendants’ brief. (ECF No. 15-

22   3 at 4-6.)

23          The Court will therefore allow Proposed Intervenors to intervene as of right.

24   IV.    CONCLUSION

25          The Court notes that the parties made several arguments and cited to several cases

26   not discussed above. The Court has reviewed these arguments and cases and determines

27   that they do not warrant discussion as they do not affect the outcome of the motion before
28   the Court.

                                                   5
     Case 3:20-cv-00271-MMD-WGC Document 36 Filed 05/20/20 Page 6 of 6


1          It is therefore ordered that Proposed Intervenor-Defendants’ motion to intervene

2    (ECF No. 15) is granted.

3          DATED THIS 20th day of May 2020.

4

5
                                            MIRANDA M. DU
6                                           CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                               6
